Citation Nr: 1620122	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  03-07 23A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

(The issue of a claim for entitlement to service connection for the cause of the Veteran's death brought by the Veteran's surviving spouse will be addressed in a separate decision)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1969.  He died in September 2008.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's claim for entitlement to service connection for COPD and the Veteran filed a timely notice of disagreement.  The RO issued a statement of the case in June 2003 and the Veteran filed a timely substantive appeal (VA Form 9) in July 2003.  Although the issue of entitlement to service connection for COPD was never certified to the Board, the Board acquired jurisdiction over the issue.  "Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section."  38 U.S.C.A. § 7105(a)  (West 2014).  It appears that the RO closed the appeal of the denial of the Veteran's COPD claim based on the belief that his substantive appeal arrived too late.  The Board has the authority to review questions concerning the timeliness and adequacy of a claimant's response to a statement of the case.  See 38 U.S.C.A. § 7105(d)(3). 


FINDING OF FACT

The Veteran died in September 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim for entitlement to service connection for COPD at this time.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

On June 24, 2003, after the Veteran initiated an appeal of the denial of his claim for service connection for COPD, the RO issued a statement of the case and mailed a copy to the Veteran.  His claims file includes a substantive appeal (VA Form 9), with a date stamp indicating that the document was received on July 29, 2003.  The representative of the Veteran's surviving spouse in the separate claim for dependency and indemnity compensation has argued that employees of the RO committed an administrative error in identifying July 29 as the date of receipt and suggests that, because of the position of staple marks on the Veteran's Form 9 and on a separate claim seeking service connection for PTSD, the Form 9 was actually received on July 23.  There is no need for the Board to decide whether the date stamp was erroneous because, according to the applicable version of 38 C.F.R. § 20.302(b) (2003) , the Veteran had 60 days - not 30 days - to file his substantive appeal.  Thus, the Veteran perfected his appeal of the denial of service connection for COPD in July 2003 and the Board has jurisdiction over that issue.  See 38 U.S.C.A. § 7105(a).

 "When [38 U.S.C.A. § 5121A] was enacted in October 2008, a VA regulation directed the Board to dismiss an appeal pending before the Board when the appellant died.  Specifically, § 20.1302 of title 38, Code of Federal Regulations, provided: 'An appeal pending before the Board of Veterans' Appeals when the appellant dies will be dismissed.'"  Breedlove v. Shinseki, 24 Vet. App. 7, 11 (2010)

Unfortunately, the Veteran died in September 2008.  Even though VA received her claim for dependency and indemnity compensation four days after the date of the enactment of 38 U.S.C.A. § 5121A, his surviving spouse cannot substitute for the deceased claimant in the COPD claim previously filed by the Veteran because the Veteran died before the effective date of the statute permitting substitution:

With exceptions only for cases of substitution under 38 C.F.R. § 3.1010 (a regulation enacted in 2014 pursuant to 38 U.S.C.A. §§ 5121, 5121A), the current version of 38 C.F.R. § 20.1302 (2015) requires that an "appeal pending before the Board of Veterans' Appeals when the appellant dies will be dismissed without prejudice."  

Because the Veteran has died during the pendency of his appeal and no substitution is permitted under 38 U.S.C.A. § 5121A, the Board must dismiss that the issue of entitlement to service connection for COPD.


ORDER

The appeal of the denial of entitlement to service connection for COPD is dismissed.





______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


